DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/21 has been entered.
 Response to Arguments
Applicant’s arguments, see Response after Final Action filed 06/21/2021, with respect to the rejections of claim 1 and dependent claims under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salahieh in view of Khalil in view of Rogers under USC 103.
The applicant argues the following: (1) contests that an embodiment shown in Fig. 9 of Rogers shows the radiopaque marker next to, but not integrated into the metal conducting element (circuit board, i.e. component 820 [0076]) (2) that a 
	Regarding points (1), (2) and (4), the examiner acknowledges that, although Rogers states that the conductive property of a radiographic marker is somewhat commonplace (“radiopaque articles are…generally conductive”), even states wherein the marker is composed of a conducting metal ([0120]), and states broadly that the marker is integrated into a circuit board ([0005]); the particular embodiment of Fig. 9 shows adjacency, rather than integration, of the radiopaque and conducting elements; likewise, the particular embodiment of Rogers [0015] states adjacency (“radiopaque articles [are] located between the layers…of the circuit board” [0015]), not explicitly stating integration. 
Regarding point (3), the examiner acknowledges that integration implies an aspect of containment, but references [0005], which uses the words “molded into,” implying an aspect of containment and integration; regarding point (5), the examiner again notes that Rogers, although it does not state an antenna, does 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011143468 A2 to Salahieh et al, henceforth Salahieh and further in view of US 20170291029 A1 to Khalil et al, henceforth Khalil, and further in view of US 2012065503 to Rogers et al, henceforth Rogers.
Regarding claim 1, Salahieh, which teaches implantable electrode assemblies, including those for stimulation devices and energy delivery systems ([0004]; [0103]), and thus exists in the applicant’s field of endeavor, teaches in one embodiment a radiographic marker (a set of radiopaque markers 58, [0232], Fig. 3B) integrated in a metal conducting element (electrode 6, Fig. 39C, [0229]; also see [0128]). That embodiment constitutes a detail of a main embodiment (Fig. 3B-3E); Salahieh teaches an “integration of a radiopaque marker system 58 directly onto the flex circuit 89” ([0232-0233]). Salahieh teaches a conductor connected to a receiving device for a connector, said conductor connecting said receiving device to a feedthrough (the flex circuit 89 is designed as a connecting segment, part of an ultimately “unitary structure” ([0122]); Salahieh cites an example in which the “flex circuit spans from the electrodes of the assembly to a connector at a handle” ([0122]). 
Salahieh does not disclose an antenna; however, Khalil, which teaches an implantable pulse generator and header, and thus exists in the applicant’s field of endeavor, teaches an antenna (antenna 110, Figs. 1-2). Khalil further discloses a 
Salahieh in view of Khalil does not necessarily state “radiographic,” although Salahieh states radiopaque markers 55, in the shape of an “X” ([0229], Fig. 39C), it is ambiguous whether that solitary marker, with its binary meaning, can truly be classified as functionally graphic. However, Roger teaches a radiographic marker ([0055, 0065, 0081]). It would be obvious to one of ordinary skill in the art to incorporate the graphic signage as taught by Roger into the radiopaque conducting elements as taught by Salahieh in view of Khalil, as this would increase the amount of information the marker can convey (i.e. beyond orientation or location, it could convey include date of manufacture, etc. (see Rogers [0081])). 

Regarding claim 4, Salahieh teaches wherein wherein said metal conducting element (electrodes 6) is made of a biocompatible metal ([0128]).

Regarding claim 6, Salahieh teaches, “additives blended [into the electrode material] to enhance radiopacity” ([0128]). If the electrodes are heavily doped with additives (whether over a cross-section, or its entire volume) then the metal conducting element comprises either a segment of the radiopaque marker, or is itself the radiopaque marker. In both cases, this would teach wherein said metal conducting element and said radiographic marker have a uniform thickness ([0128]). Salahieh further teaches wherein radiopaque markers are, “laid out next to, on top or below the electrodes” ([0128]). It would be obvious to one of ordinary skill in the art to combine the embodiments of Salahieh; that is, a cross-sectional segment of the metal conducting element should be materially radiopaque (i.e. doped with or formed of a radiopaque material) ([0128]); further, it should be coupled with a radiopaque or radiographic tag, which, as stated in the rejection of claim 1, can convey more information to an operator than merely the location of the tagged element.

Regarding claims 9-10, Salahieh in view of Khalil does not state a radiographic or alphanumeric symbol per se. However, Rogers states one embodiment in which the, “marker may be a sheet, plate, disc, or the like, with numbers, letters or symbols cut and punched out,” ([0055]; see also [0065]). Rogers further states 

Regarding claim 11, Salahieh teaches an implant ([0004]), comprising an electrode connector device (electrode 6, [0029]) according to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khalil in view of Rogers as applied to claim 4 above, and further in view of US RE45030 E to Stevenson.
Regarding claim 5, Salahieh in view of Khalil does not state niobium. However, Stevenson, which discloses the header of an implantable device and thus exists in the applicant’s field of endeavor, states wherein metal conducting element is made of niobium ([0029]). It would have been obvious to one of ordinary skill in the art to modify the device of Salahieh in view of Khalil in view of Rogers with the biocompatible metal niobium as taught by Stevenson, as the use of prima facie obvious (see MPEP 2144.07).
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khalil in view of Rogers as applied to claim 6 above, and further in view of US 20140058494 to Ostroff.
Regarding claims 7 and 8, Salahieh in view of Khalil in view of Rogers discloses the invention substantially as claimed for the device of claim 1 and the uniform thickness of claim 6, however fails to state a particular thickness or range. Ostroff, which teaches a radiopaque marker for an IMD and thus exists in the applicant’s field of endeavor, teaches where, “in some embodiments the thickness of the radiopaque marker can be about 0.001 inches to about 0.01 inches” ([0054]), a range which overlaps with the applicant’s claimed range of a thickness of 50 pm of greater for the radiopaque marker, and would apply to the thickness of the metal conducting element in light of claim 6, which states that marker and conducting element have a uniform thickness. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Salahieh in view of Khalil in view of Rogers with the thickness as taught by Ostroff; the marker must be thick enough to clearly register when imaged, and proportional to its companion parts within the IMD into which it is integrated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7912549 B2 (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, August 13, 2021